           Case 1:16-cv-09630-RA-SDA Document 183 Filed 10/09/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                     USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                    DOCUMENT
                                                                 ELECTRONICALLY FILED
 YEMELYAN SHIPKEVICH,                                            DOC#:
                                                                 DATE FILED: 10-9-20
                            Plaintiff,

                       v.                                          16-CV-9630 (RA)

 THE NEW YORK AND PRESBYTERIAN                                          ORDER
 HOSPITAL AND 1119 SEIU UNITED
 HEALTHCARE WORKERS EAST,

                            Defendants.



RONNIE ABRAMS, United States District Judge:

         On September 29, 2020, the Court adopted granted summary judgment to Defendant 1119 SEIU

United Healthcare Workers East on all claims. Accordingly, the Clerk of Court is respectfully requested

to terminate 1119 SEIU United Healthcare Workers East as a party to this litigation.

SO ORDERED.

Dated:     October 9, 2020
           New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
